                                                                                          FILED
                                                                                 2021 Apr-21 PM 12:28
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

D’WANNA WILLIAMS,
an individual,

      Plaintiff,
                                              CASE NO: 2:21-CV-00132-AKK
vs.

SPEEDTRACK, INC,

     Defendant.
__________________________________/

      NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

      Plaintiff, by and through undersigned counsel, pursuant to Rule 41(a) of the

Federal Rules of Civil Procedure, requests this Court to dismiss the above-styled

case without prejudice. Except as contained in the settlement agreement of the

parties, each party shall bear its own attorneys’ fees, costs, and expenses.


      Dated this 21st day of April, 2021.

                                                     Respectfully submitted,

                                                      s/ Edward I. Zwilling
                                                     Edward I. Zwilling
                                                     Al Bar No. ASB-1565-L54E
OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com
                          CERTIFICATE OF SERVICE

        I hereby certify that on this, the 21st day of April, 2021, I have electronically
filed the foregoing with the Clerk of the Court using the CM-ECF system which will
send notification of such filing to the following counsel of record at the email address
registered with CM-ECF.




                                               s/ Edward I. Zwilling
                                               Edward I. Zwilling
